Citation Nr: 0937676	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-28 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for residuals of 
frostbite of the feet.  

4.  Entitlement to service connection for dermatitis with 
wool allergy.  

5.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
VA RO in Washington, DC.  Thereafter, the Roanoke, Virginia 
VA RO assumed jurisdiction.  During the course of his appeal, 
the Veteran requested a hearing before a Veterans Law Judge 
but has withdrawn his request.  

Of preliminary importance, the claim of entitlement to 
service connection for a low back disorder had been 
previously denied in an unappealed rating decision, dated in 
February 2000.  The most recent attempt by the Veteran to 
reopen the claim was received by VA in January 2002.  
Although the RO adjudicated this service connection claim on 
the merits in the December 2002 rating decision, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

More recently, in December 2007, the Board remanded this 
matter to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include scheduling 
VA examinations and supplying the Veteran with corrective 
Veterans Claims Assistance Act (VCAA) notice.  After 
accomplishing the requested actions, the RO/AMC continued the 
denial of the claim on appeal (as reflected in a supplemental 
statement of the case (SSOC), issued in July 2009) and 
returned the matter to the Board for further appellate 
consideration.  

The issues of entitlement to service connection for residuals 
of frostbite of the feet, for dermatitis with wool allergy, 
and for a right knee disorder are addressed in the REMAND 
portion of the decision below and are, again, REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A February 2000 rating decision denied a claim for 
entitlement to service connection for a low back disorder on 
the basis that there was no evidence showing treatment for a 
low back disorder in-service; the Veteran was notified in 
writing of the RO's determination and did not appeal.  

3.  Evidence submitted since the RO's February 2000 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disorder.  

4.  A low back disorder was not present in service or shown 
for many years thereafter and is not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

2.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in February 2002, February 
2006, March 2006, February 2008, April 2008, October 2008, 
and December 2008, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for him to 
advise VA of and to submit any further evidence that was 
relevant to the claims.  In particular, the February 2008 and 
April 2008 letters informed the Veteran of the specific 
technical meanings of "new" and "material," as well as the 
bases for the denial in the prior decision and described the 
type of evidence that would be necessary to substantiate the 
elements that were found insufficient in the previous denial.  
Kent.  Additionally, the March 2006, February 2008, April 
2008, and October 2008 notice letters informed him as to 
disability ratings and effective dates.  As noted above, the 
claims were last adjudicated via an SSOC in July 2009.  

The Board notes, as discussed in greater detail in the remand 
portion of this decision, that the Veteran reportedly moved 
to a new address in February 2009.  With respect to the claim 
to reopen, the Board notes that VCAA notice addressed to the 
former residence complying with the requirements of Kent was 
sent prior to his move and the letter was not returned as 
undelivered.  Hence, the Board finds, without contention of 
or proof to the contrary, that the Veteran did receive Kent-
compliant VCAA notice.  In this regard, the Board notes that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this 
instance, there is no such clear evidence to rebut the 
presumption of notification in this case.  The Board further 
notes that the record does not reflect that the Veteran or 
his representative have requested additional notice.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the Veteran's claim based on the evidence of 
record.  

Since the Veteran had a meaningful opportunity to participate 
in the adjudication process, there has been no prejudice to 
the Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA 
satisfied its duty to notify the Veteran.  

While the Veteran was not provided information regarding 
disability ratings and effective dates until the March 2006, 
February 2008, and April 2008 notice letters, on these facts, 
such omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claim to reopen on appeal, 
no disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  
Further, the Board notes that, although the Veteran was 
provided notice that complies with the Kent ruling after the 
initial adjudication of the claim, the timing deficiency with 
regard to this letter was cured by readjudication of the 
claim in the July 2009 SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran, his 
spouse, his sister-in-law, and his representative.  

The Board notes that in a March 2009 statement, the Veteran 
requested a VA examination for his low back disability.  
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, as discussed in greater detail 
below, the evidence of record is sufficient to decide the 
claim for service connection for a low back disorder.  
Moreover, the Veteran has already undergone a VA examination, 
dated in April 2002, to determine the nature and etiology of 
his low back disorder.  Accordingly, the Board has determined 
that VA is not obliged to afford the Veteran a VA examination 
in connection with this claim.  

Moreover, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim for service 
connection for a low back disorder in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, the Veteran's initial claim 
of service connection for residuals, back injury with 
herniated disc was denied in a September 1999 rating 
decision, issued in October 1999, on the basis that there was 
no showing of treatment for any low back disorder in-service.  
In November 1999, the Veteran reapplied for this benefit, but 
the RO denied the claim in February 2000 on the same grounds 
as the September 1999 denial.  The Veteran was notified in 
writing of this latest action and his appellate rights, and 
did not appeal.  Hence, as noted above, that decision is 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's February 2000 
rating action included the Veteran's service treatment 
records, negative for treatment for a low back injury, and VA 
and private treatment records, dated from October 1988 to 
February 1999, which indicate diagnoses of low back pain, 
scoliosis, and lumbar disc disease, to include disc 
herniation at multiple levels and disc desiccation.  Further, 
private electromyography (EMG) study reports, performed in 
February 1995 and November 1995, reveal mild to moderate 
chronic right L3 radiculopathy, and lumbar paraspinal muscles 
showed mild chronic denervation changes in the left L3 
myotome.  

Evidence added to the record since the February 2000 RO 
rating decision includes VA treatment records, a VA spine 
examination report, a VA Orthopedic Surgery opinion letter, 
private treatment records and opinion letters, and various 
written statements in support of the claim from the Veteran, 
his spouse, his sister-in-law, and his representative.  
Significantly, these records are negative for evidence of any 
in-service injury to the spine, or treatment for a low back 
disorder.  However, private and VA treatment records, dated 
in May 2003, October 2003, and February 2009, reflect 
opinions that the Veteran's current low back disorder most 
likely may have resulted from the injury he claimed to have 
sustained in service.  

The evidence added to the record since the February 2000 RO 
decision is new as it tends to relate to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised, in part, on a finding that 
there was no evidence that the claimed low back disorder was 
shown to be related to his active duty, the May 2003, October 
2003, and February 2009 medical opinions, tending to show 
such a relationship, appears to relate to an unestablished 
fact necessary to substantiate the claim.  Thus, new and 
material evidence has been submitted.  The claim is reopened.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran asserts that he currently suffers from a low back 
disorder, which developed during his military service.  
Specifically, he contends that he injured his low back in 
service when he slipped in the snow while lifting a 200 pound 
round of ammunition.  Further, he alleges that the injury to 
his spine created a right knee disorder, and that evidence of 
in-service treatment to the right knee is an indicator of his 
spine injury.  Further, throughout the course of his appeal, 
he has endorsed symptoms of low back pain radiating down to 
his right leg and knee.  As noted above, these assertions are 
supported by written statements provided by the Veteran, his 
spouse, his sister-in-law, and his representative, which 
corroborate his reported symptomatology.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  
Significantly, service treatment records are entirely 
negative for complaints of or treatment for any back injury.  
The Board acknowledges that the Veteran did receive treatment 
for pain in the right knee during service.  However, a 
February 1984 treatment record reflects that the Veteran 
specifically denied any injury to the right knee, and 
objective findings were negative for swelling, or 
abnormalities noted with comparison.  Furthermore, the first 
mention of any low back disorder was not noted in the record 
until approximately 3 years after the Veteran was discharged 
from service.  This is strong evidence against a finding of 
any continuity of symptomatology and against his claim for 
service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Notably, VA and private treatment records, dated from 1988 to 
2009, generally indicate treatment for lumbar disc disease 
that reportedly began in service.  Specifically, an October 
1988 VA treatment record shows that the Veteran complained of 
low back pain for 2 days, and reported a history of 
intermittent low back pain, but denied a history of trauma.  
A VA treatment record, dated in March 1992, shows treatment 
for low back pain following lifting heavy objects 2 days 
prior to being examined, and reflects a diagnosis of 
musculoskeletal pain.  However, a VA radiology report of the 
same dated reveals findings of a normal lumbar spine.  An 
August 1993 VA treatment record indicates a history of low 
back pain, on and off for the past 2 years without history of 
trauma.  Here, the physician noted that the Veteran's job 
entailed lifting weights on and off, and the latest episode 
of pain began after he lifted a suitcase.  The Veteran was 
diagnosed with muscular strain.  VA treatment records, dated 
in June 1993, show treatment for low back pain that began two 
years earlier and reveals a history of trauma.  A VA 
radiology report of the same date includes findings of an 
essentially normal study.  A November 1993 MRI of the lumbar 
spine reveals findings of a right sided disc herniation at 
the L3-L4 level extending into the right L3-L4 foramen; 
however, an October 1994 VA radiology report reveals findings 
of a normal lumbar spine.  A June 1997 VA MRI of the lumbar 
spine reflects findings of scoliosis, small left L5-S1 disc 
herniation, small broad L3-L4 disc herniation eccentric to 
the right, minimal annular bulges L2-L3 and L4-L5, and no 
central or lateral recess stenosis.  Later that same month, a 
VA physician noted that the Veteran's back went out after he 
lifted a heavy weight.  Finally, a VA MRI report, dated in 
April 2009, showed mild disc degeneration of the entire 
lumbar spine without disc herniation or spinal stenosis.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in April 2002.  The examiner noted that 
former medical records as well as records of Dr. Eberly were 
reviewed.  The Veteran reported that he injured his back in 
January 1985 when he was lifting a 200 pound ammunition round 
and slipped an suffered a traumatic fall to his lumbar spine.  
He indicated that he had progressively worse back pain since 
that time that had progressed to the development of right 
radicular symptoms and major flare-ups of pain occurring 20 
times per month.  The examiner noted a history of loss of 
range of motion, weakness, and early fatiguing of the lumbar 
paraspinal muscles.  The diagnosis included traumatic fall 
suffered to lumbosacral spine in January 1985 in Germany, 
resulting in chronic sequelae, listed as degenerative joint 
disease of the lumbosacral spine and degenerative disk 
disease with disk herniation and radiculopathy involving 
right lower extremity.  The examiner further opined that the 
Veteran's low back condition and his right knee condition 
were unrelated.  The examiner noted that the low back 
condition was not secondary to the right knee condition, and 
that a previous complaint of right medial thigh paresthesias 
had been due to radiculopathy rather than degenerative joint 
disease of the right knee.  

As noted above, a May 2003 private treatment record indicates 
that the Veteran reported injuring his spine in an accident 
in service.  The physician noted that MRI studies, dated in 
November 1994, documented right-sided disc herniation at L3-
L4 with impingement on the neural foramen.  The physician 
opined that it was well-documented in medical literature that 
a herniated disc of the lower back can reflect pain in the 
legs, and that the Veteran experienced this pain in his legs 
during service.  

In October 2003, a private physician issued an opinion that 
the Veteran was injured, in service, in January 1985 and 
February 1985, and that he currently experiences lower back 
pain and muscle spasms radiating down his right knee and 
right leg due to his in-service injuries.  The physician 
opined that it is more likely than not that the Veteran's 
herniated discs of his lumbosacral region is due to his in-
service injuries.  

Most recently, a February 2009 VA Department of Orthopedic 
Surgery statement includes a nexus opinion relating the 
Veteran's back disorder to an in-service injury.  The 
physician stated that the Veteran was a patient in the 
orthopedic surgery service, and had received treatment for 
chronic back pain since 1999.  The Veteran described an 
injury to the spine, starting in 1984, due to unloading a 200 
pound round of ammunition and arching his back as he lurched 
forward trying not to drop it.  Here, the physician opined 
that, given the history of the Veteran's reported in-service 
injury and the diagnostic findings of his X-rays and MRIs, it 
would not be unreasonable to think that his current pathology 
would be secondary to the initial injury at that time.  

Significantly, there is no evidence to suggest that the 
physicians who rendered the May 2003, October 2003, and 
February 2009 VA and private medical opinions had the benefit 
of reviewing the Veteran's entire claims file, including the 
service treatment records or medical history prior to 
rendering their opinions.  The April 2002 VA examiner 
indicated that medical records were reviewed but did not 
indicate that the service treatment records were reviewed.  
In rendering the diagnosis regarding the lumber spine, he 
noted a history of a traumatic fall in service in 1985, which 
is not show in the service treatment records.  

Additionally, the Board notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The April 2002, May 2003, October 2003, and February 2009 VA 
and private medical opinions supporting the Veteran's claim 
are based solely upon a reported, but unconfirmed in-service 
injury that has not been verified by evidence other than the 
Veteran's own statements.  As such, the Board finds that such 
opinions are not persuasive, as each appear to have been 
based solely on the Veteran's own reported history, and not 
on consideration of the actual, contemporaneous medical 
evidence which does not show the presence of a back injury or 
back complaints during service.  The Board points out that, 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

The only other evidence in support of the Veteran's claim are 
his own statements.  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Although the Veteran is competent to 
report that he has experienced a low back disorder since 
military service due to an injury sustained in service, the 
evidence fails to support his recollections.  Most 
significantly, as noted above, service treatment records are 
negative for findings of or treatment for any spine disorder 
and a low back disorder is not shown until many years after 
discharge from service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a low back 
disorder.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See Gilbert, 1 Vet. App. at 55.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened; to 
this extent, the appeal is granted.  

Service connection for a low back disorder is denied.  




REMAND

In the December 2007 remand, the Board requested, among other 
things, that the RO schedule the Veteran for VA examinations 
to determine the nature and etiology of any current skin 
disorder, any cold injury residuals, and any right knee 
disorder.  

Review of the record reveals that the Veteran's last known 
address was provided by him in a February 2009 statement.  
The RO sent several notice letters informing the Veteran of 
scheduled VA examinations to the wrong address and, thus, the 
Veteran did not report for the scheduled examination.  A VA 
Form 119, Report of Contact, dated in June 2009, indicates 
that the Veteran reportedly missed his examinations because 
he moved and was out of town.  The Veteran requested that he 
be rescheduled for new examinations.  An August 2009 Informal 
Hearing Presentation, and a September 2009 statement from the 
Veteran, indicate that the Veteran did not receive notice of 
the scheduled examinations.  There is no indication that 
additional notice letters were sent to the correct address.  
In fact, the SSOC, issued in July 2009, was also sent to the 
old address.  

As noted above, there is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  This presumption of regularity 
in the administrative process may be rebutted by "clear 
evidence to the contrary."  Schoolman v. West, 12 Vet. App. 
307, 310 (1999).  There is evidence in the record that the 
Veteran submitted his change of address to the VA, and that 
he and his representative have since requested that he be 
rescheduled for new examinations.  Hence, the Board finds 
that the presumption of regularity does not attach in this 
circumstance, as it is clear from the record that the RO did 
not send notification of the scheduled VA examinations to the 
Veteran's last address of record.  

As such, a question remains as to whether the Veteran has any 
current skin, feet, or right knee disorders and, if so, 
whether these disorders are related to his military service.  
Notably, a remand by the Board confers upon the claimant, as 
a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to ensure compliance; in such 
situations the Board must remand back to RO for further 
development.  Therefore, on remand, the RO is requested to 
schedule the Veteran for VA examinations for his claimed 
skin, feet, and right knee disorders, and notice must be sent 
to the Veteran's correct address, which is the address of 
record that is properly noted in the claims file.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claims, and 
to ensure full compliance with the previous remand from the 
Board, the case is REMANDED for the following development:  

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current skin disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner is requested to opine whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current skin disorder is related to the 
Veteran's period of service, including any 
skin disorders found in service.  Detailed 
rationale is requested for each opinion 
that is rendered.  

2.  Schedule the Veteran for a VA 
examination of his right and left lower 
extremities, including his feet, to 
determine the nature any etiology of any 
cold injury residuals.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folder must be made available 
to the examiner.  The examiner is 
requested to answer the following 
questions: Does the veteran have any 
current cold injury residuals of his lower 
extremity?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that the cold injury residuals 
are related to the Veteran's period of 
service.  

3.  If possible, the claims folder should 
be returned to the September 2006 VA 
examiner who performed the examination on 
the Veteran's right knee.  After a 
thorough review of the claims folder, the 
examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current right knee 
disability, including osteoarthritis, is 
related to the Veteran's period of 
service.  The examiner is to set forth all 
findings and conclusions in a clear, 
comprehensive and legible manner.  The 
examiner should provide rationales for 
these opinions.  If the September 2006 VA 
examiner is not available, schedule the 
Veteran for an examination with the 
examiner being requested to answer the 
above question.  

4.  If any of the above claims are not 
fully granted, issue an SSOC, before 
returning the case to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


